Citation Nr: 0921428	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  04-02 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a left shoulder 
disability, claimed as nerve damage to the left arm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel






INTRODUCTION

The appellant had active service from December 1993 to July 
1997.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In February 2006 the Board remanded the claim for the 
scheduling of an  examination and to obtain a medical 
opinion.  

In April 2007, the Board denied the appellant's claim.  She 
appealed the denial to the United States Court of Appeals for 
Veterans Claims (Court).

Pursuant to a Joint Motion for Remand of June 2008, the Court 
remanded the appellant's claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record shows that the appellant was seen in 1994, while 
in service, for complaints of left trapezius pain radiating 
down the left arm.  In 1996 she was seen for complaints of 
left arm pain while moving supplies with a hand truck.  She 
was diagnosed with triceps strain.  In 1997, after a scooter 
accident, she was assessed with contusion of the left 
shoulder.  In a separation examination of 1997, she reported 
left shoulder problems.  The appellant has alleged that she 
continued to experience pain in the left shoulder since 
service.  

In February 2006 the Board remanded the appellant's claim for 
the RO to schedule a VA examination and to obtain a medical 
opinion as to the etiology of any current left arm 
disability.  The remand instructions requested that the 
examiner provide a complete rationale for all opinions 
rendered.  

In a VA examination report of April 2006 the examiner stated 
that the likelihood of the current left arm, shoulder 
symptomatology are less than 50 percent related to service.  
He went on to state that between 1997 and 2002 there was not 
much intervention by physical therapy or active treatment.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims ("the 
Court") held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  The Court also 
noted that its holdings in that case are precedent to be 
followed in all cases presently in remand status.  Id.

In the present case, the examiner was requested to provide a 
complete rationale for any opinion rendered.  However, the 
same was not provided.  Specifically, the examiner did not 
address the in-service findings and how the current pathology 
is not related to the in-service findings.  While he did 
state that there was not much physical therapy intervention 
or active treatment between 1997 and 2002, he did not address 
the appellant's allegations and reports that she had 
experienced pain in her left shoulder since service and had 
self treated the same.  Therefore, the Board finds that there 
was not full compliance with the Board's order.  

Accordingly, the case is REMANDED for the following action:

The RO should return the claim file to 
the examiner who conducted the 
examination and provided the opinion of 
April 2006.  The RO should request that 
the examiner provide a complete 
rationale for his opinion of April 
2006, specifically addressing the in-
service findings and complaints of left 
shoulder pain, and the appellant's 
allegations of continued post service 
pain and self treatment.  

If the April 2006 examiner is not 
available, the RO should forward the 
claim file to an examiner and request 
an opinion as to whether the 
appellant's left arm disability is 
related to service.  The examiner 
should indicate the likelihood (more 
than or less than 50 percent, or as 
likely as not) that the left arm 
disability is related to service.  A 
complete rationale for all opinions 
expressed should be provided.  
Specifically, the examiner must address 
the in-service findings and complaints 
of left shoulder pain, and the 
appellant's allegations of continued 
post service pain and self treatment.  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




